Citation Nr: 0427342	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  94-46 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1969 to January 
1972, with service in Vietnam from February 1970 to September 
1971.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a June 1994 rating action that denied 
service connection for an acquired psychiatric disorder (to 
include dysthymia and PTSD), headaches, multiple sclerosis 
with numbness and tingling in the extremities and impotence, 
carpal tunnel syndrome, degenerative disc disease of the 
lumbar spine, skin disorders (to include as a result of 
exposure to Agent Orange), and an eye disorder (to include 
presbyopia).  A Notice of Disagreement was received in July 
1994, and a Statement of the Case (SOC) was issued in August 
1994.  A Substantive Appeal was received in March 1994.  In 
March 1995, the veteran testified at a hearing before a 
hearing officer at the RO; a transcript of the hearing is of 
record.  A Supplemental SOC (SSOC) was issued in July 1995.  

By decision of March 1997, the Board denied service 
connection for all of the abovementioned issues, and the 
veteran appealed those denials to the United States Court of 
Veterans Appeals (the United States Court of Appeals for 
Veterans Claims since March 1999) (Court).  In January 1998, 
while the appeal was pending before the Court, 
representatives for both parties filed a Joint Motion for 
Remand and to Suspend Further Proceedings, requesting that 
the Court (a) vacate that portion of the Board's decision 
that denied service connection for PTSD, and remand that 
issue to the Board for further development and 
readjudication; and (b) dismiss all of the remaining claims 
for service connection, inasmuch as the veteran had withdrawn 
his appeal with respect to those issues.  The Court granted 
the Joint Motion by Order of February 1998.  

In June 1998, the Board remanded the issue of service 
connection for PTSD to the RO for further development of the 
evidence and for due process development, in compliance with 
the Court Order.  A SSOC was issued in December 1999, 
reflecting the RO's continued denial of service connection 
for PTSD.

By decision of June 2000, the Board denied service connection 
for PTSD.  The veteran, in turn, appealed this decision to 
the Court.  By July 2001 Order, the Court granted a March 
2001 Motion for Remand and to Stay Proceedings (filed by the 
VA General Counsel, on the VA Secretary's behalf), vacating 
the June 2000 Board decision, and remanding the matter to the 
Board for proceedings consistent with the Motion.

By decision of June 2002, the Board denied service connection 
for PTSD.  The veteran, in turn, appealed this decision to 
the Court.  By March 2003 Order, the Court granted the March 
2003 Joint Motion for Remand filed by representatives for 
both parties, vacating the June 2002 Board decision, and 
remanding the matter to the Board for proceedings consistent 
with the Joint Motion.

In October 2003, the Board remanded the issue of service 
connection for PTSD to the RO for due process development.  A 
SSOC was issued in May 2004, reflecting the RO's continued 
denial of service connection for PTSD.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  The veteran has a diagnosis of PTSD, and has alleged 
experiencing stressful events in service, to include mortar 
and rocket attacks on his unit, witnessing the deaths of 
Vietnamese and U.S. servicemen, and witnessing a truck sever 
a Vietnamese boy's head.

3.  The veteran did not engage in combat with the enemy in 
service.

4.  The occurrence of none of the veteran's claimed in-
service stressful experiences has been corroborated by 
service records or other credible, supporting evidence. 

5.  A diagnosis of PTSD is not supported by a verified or 
verifiable stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (1994 and 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Court remanded this 
matter to the Board for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), signed into law in November 
2003.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102. They also include, upon the submission of a 
substantially-complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

In the September 1993 and June 1994 RO letters, the June 1994 
rating action, the August 1994 SOC, the January 1995 RO 
memorandum, the February and July 1995 RO letters, the July 
1995 hearing officer's decision and SSOC, the July 1996, June 
1997, and September 1998 RO letters, the December 1999 SSOC, 
the March and May 2004 RO letters, the May 2004 SSOC, and the 
August 2004 RO letter, the veteran and his representative 
and/or attorney were variously notified of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  After each, the veteran was afforded an opportunity 
to respond.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been provided ample 
opportunity to submit information and evidence.  

Additionally, the aforementioned letters and documents 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefit he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he furnished enough 
information about such records so that VA could request them 
from the person or agency that had them.  

In addition, the March and May 2004 RO letters and the May 
2004 SSOC specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claim by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As explained above, all of these 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" VA receives a complete or substantially 
complete application for VA benefits.  In the case now before 
the Board, documents strictly meeting the VCAA's notice 
requirements were not provided, nor could they have been 
provided, prior to the June 1994 rating action on appeal, 
inasmuch as the VCAA was not enacted until late 2000.  
However, the Board finds that any lack of pre-adjudication 
notice in this case has not prejudiced the veteran in any 
way.  

As indicated above, the rating action, the numerous RO 
letters, the SOC, and the SSOCs issued between 1993 and 2004 
have repeatedly explained to the veteran what was needed to 
substantiate his claim.  As a result, as indicated below, 
numerous documents have been associated with the claims file.  
The RO most recently readjudicated the veteran's claim in May 
2004, on the basis of all the evidence of record, as 
reflected in the SSOC.  The veteran was, again, given ample 
opportunity to respond.   

The Board also finds that all necessary development has been 
accomplished, and that there is no indication that any action 
is needed to fulfill the duty to assist the veteran.  On its 
own initiative, and pursuant to Board and Court remands, the 
RO has made comprehensive efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim, as 
documented in the abovementioned RO letters, SOC, and SSOCs, 
as a result of which extensive service medical, 
administrative, and personnel records, post-service VA and 
private medical records, and comprehensive VA psychiatric 
examination reports have been associated with the claims file 
and considered in evaluating his appeal.  The veteran 
testified during an RO hearing in March 1995, and the 
veteran's representative furnished written argument in this 
appeal in October 1994 and July and December 1996.  While the 
veteran and his representative failed to respond to the RO's 
September 1998 request for specific information about the 
stressors the veteran allegedly experienced in Vietnam. 

In November 1999, the National Archives and Records 
Administration (NARA) in December 1998 and the United States 
Armed Services Center for Research of Unit Records (CURR) 
responded to the RO's November 1998 requests for information 
about the veteran's claimed in-service stressors, and the 
numerous military records furnished by CURR have been 
associated with the claims file.  In 2004, the veteran's 
attorney furnished private medical records that have been 
associated with the claims file and considered in evaluating 
his appeal.  Significantly, neither the veteran nor his 
attorney has identified, and the claims file does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim for service 
connection for PTSD that has not been obtained.  In a May 
2004 statement, the veteran stated that he had furnished all 
available evidence to VA, and requested that his appeal be 
forwarded to the Board for a decision.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim currently under 
consideration is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2003

Under these circumstances, the Board finds that adjudication 
of the claim for service connection on appeal, at this 
juncture, poses no risk of prejudice to the veteran.  

I.  Background

The service medical records are completely negative for 
complaints, findings, or diagnoses of PTSD.  The veteran was 
psychiatrically normal on separation examination of December 
1971.

The veteran's Enlisted Qualification Record reflects that his 
military occupational specialties (MOSs) in service were 
automotive and metal body repairman.  He was noted to have 
participated in the 1970 Vietnam winter-spring campaign and 
in        2 unnamed campaigns.  

The veteran's service medical, administrative, and personnel 
records contain no evidence that he engaged in combat with 
the enemy in Vietnam, or that he received any award or 
citation that indicates that he engaged in such combat.

Post service, on December 1993 VA fee-basis psychiatric 
examination, the veteran reported that in Vietnam he had been 
assigned to a heavy equipment unit that was a target of 
rocket and small arms fire.  He described general experiences 
that upset him, including witnessing Vietnamese people and 
U.S. servicemen being killed.  He complained of mood shifts, 
irritability, anxiety, and feelings of detachment since 
returning from Vietnam.  He said that he was bitter about the 
Vietnam War and felt that it should have been handled 
differently.  He reported occasional nightmares in which he 
smelled rotting corpses.  He stated that movies and events 
that reminded him of Vietnam caused him periods of anxiety 
and apprehension, and he avoided thinking about his 
experiences.  He stated that he was unable to recall some 
aspects of his trauma, such as the people that were killed.  
He denied sleep disturbance, but reported some feelings of 
hypervigilance and difficulty concentrating.  He indicated 
that his symptoms had not affected his employability, but 
felt that they had had an impact on the quality of his 
interpersonal relationships.  He also noted that, after he 
was diagnosed with multiple sclerosis in 1988, he became 
depressed and started to drink more heavily.  On examination, 
the veteran was friendly and cooperative.  Mood was stable, 
and affect was slightly blunted and possibly mildly 
depressed.  He denied any suicidal ideation, and there was no 
evidence of delusions.  Judgment and memory were intact.  The 
doctor concluded that the veteran had provided a history of 
characteristics that were associated with PTSD, and that the 
PTSD symptoms were of mild to moderate severity and would 
have to be corroborated by others.  The examiner also noted 
that the veteran had a depressive type of orientation but 
denied being depressed.  The diagnoses included rule-out 
dysthymia associated with multiple sclerosis, and possible 
PTSD that required further evidence.

In a December 1993 statement, the veteran reported an in-
service event as a stressor in support his claim for service 
connection for PTSD.  He stated that he saw a Vietnamese 
person struck by a truck, and that the truck driver stated 
that he had been told never to stop on such occasion and to 
just keep going, which was what the truck driver in fact did.

On March 1994 VA fee-basis psychiatric examination by the 
same doctor that examined the veteran in December 1993, the 
veteran reported that his military unit in Vietnam had been 
the target of repeated rocket and small arms fire, and that 
he saw a number of Vietnamese and U.S. servicemen killed.  He 
also repeated the incident wherein he saw a Vietnamese person 
struck by a truck, and the truck driver told him that his 
commanding officer had instructed him not to stop if such an 
incident occurred.  After mental status examination, the 
doctor concluded that the veteran had again provided a 
history of PTSD characteristics that appeared to be of 
moderate severity.  It was indicated further that the veteran 
was drinking alcohol as a way of dealing with his PTSD 
symptoms.  The examiner noted that this second evaluation 
confirmed that the veteran had a pronounced depression.  The 
diagnoses included PTSD, dysthymia, and rule-out possible 
cyclothymic personality.

By letter of June 1994, the RO requested specific information 
from the veteran concerning the specific traumatic incidents 
that he claimed to have witnessed in Vietnam, including 
dates, places and the names of other individuals involved.  
The veteran responded subsequently in June, describing an in-
service incident wherein in early 1971, enroute back from Lhu 
Duc, he saw a truck in front of his 2.5-ton truck strike and 
kill a Vietnamese boy.  The boy's head had gotten caught 
between the two back tires of the truck, he was decapitated, 
and the head was thrown to the front of the truck in which 
the veteran was riding.  The truck did not stop because the 
driver had been instructed never to stop for such incidents.  
The veteran stated that he never said anything to anyone 
about that incident, and did not know if anyone else did, 
either.

During the March 1995 RO hearing, the veteran testified that 
the incident in which a truck ran over a Vietnamese boy 
occurred inside of a village, and that he did not think that 
anyone had reported the incident.  He also stated that, 
during his service in Vietnam, he would assist with 
patrolling the perimeter of the base; one night he and other 
service members shot at some "visitors," but he did not 
know whether any of them were struck.  He stated that he had 
not felt that he had been at any great risk during that 
incident, and had not felt as though he was being attacked.  
He stated that shooting at those people did not make him feel 
very good, but having them come towards him did not upset 
him.  The veteran stated that he had not received any 
treatment for PTSD.

In a December 1998 letter, the NARA, in response to the RO's 
November 1998 request for information about the alleged 1971 
motor vehicle accident in Vietnam in which a Vietnamese boy 
was killed, advised that a search of the records of the U.S. 
Forces in Southeast Asia from 1950 to 1975 (Record Group 472) 
was negative for a report of the accident in the records of 
the 632nd Maintenance Company or the 79th Maintenance 
Battalion.  It was noted that the incident could be reflected 
in the military police desk blotters of the 18th Military 
Police Brigade; however, access to those records was 
restricted due to the sensitive nature of the information 
contained therein.  The RO was advised to contact CURR for a 
search of those records.

In November 1999, CURR, in response to the RO's November 1998 
request for information about the alleged 1971 motor vehicle 
accident in Vietnam in which a Vietnamese boy was killed, 
forwarded numerous copies of Operational Reports - Lessons 
Learned submitted by the higher headquarters of the 632nd 
Equipment Maintenance Company for the periods from May to 
October 1970 and February to October 1971.  These records 
listed activities encountered by the reporting unit.  There 
was no mention of the 632nd Equipment Maintenance Company in 
these records.  Appellate review of the records received 
shows only one entry for enemy activity, which involved a 
unit other than the veteran's.  Enemy activity was reported 
to have been at a low level, and remained sporadic and light 
during the time periods in question.

During a January 2004 examination by M. Hanich, M.D., the 
veteran gave a history of exposure to stress in military 
service in Vietnam, reporting that he was bothered by a 
feeling that he had probably killed 3 persons.  After 
examination, the impressions included some depression, which 
the examiner opined was possibly related to the veteran's 
military experience.  

On January 2004 psychological evaluations by M. Renner, Ph. 
D., the veteran reported shooting at 3 persons with a 
machinegun while on perimeter guard duty in military service 
in Vietnam; he did not know whether they had been injured or 
killed.  He also reported observing a Vietnamese person run 
over by a truck.  

In a joint February 2004 medical report, Drs. Hanich and 
Renner reviewed the veteran's history of stressful 
experiences during military service in Vietnam, on the basis 
of which they opined that he met the criteria for PTSD.  The 
diagnostic impressions included PTSD, dysthymia, and anxiety 
disorder, and the doctors stated that it was their 
professional opinion, with a reasonable degree of 
psychological and medical certainty, that it was more likely 
than not that the veteran's current disability was 
exacerbated by the stress that he incurred and the traumatic 
events that he witnessed or participated in during his 
Vietnam military service.             

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2003). [Parenthetically, the Board notes 
that the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As regards the first of the three 
regulatory criteria, the revised version requires only a 
diagnosis rendered in accordance with 38 C.F.R. § 4.125(a), 
which incorporates the provisions of the 4th Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  A more recent amendment 
to 38 C.F.R. § 3.304(f), effective May 7, 2002, which 
pertains to evidence necessary to establish a stressor based 
on personal assault, does not change the three criteria noted 
above, and is inapplicable to the claim on appeal.  See 67 
Fed. Reg. 10330- 10332 (March 7, 2002).]

In this case, the veteran alleges that he has PTSD as a 
result of having experienced stressful events in service in 
Vietnam, to include witnessing Vietnamese and U.S. soldiers 
being killed, an incident in which he saw a Vietnamese boy's 
head severed by a military truck, and his unit being the 
target of repeated rocket and small arms fire.  

The record shows that the veteran underwent VA psychiatric 
examination on two occasions.  In December 1993, the examiner 
indicated that the veteran's PTSD symptoms required further 
corroboration, and the diagnoses included possible PTSD that 
required further evidence.  On subsequent examination in 
March 1994, the veteran related the incident involving the 
Vietnamese individual being struck by a truck, and the same 
physician who had previously examined the veteran diagnosed 
PTSD and dysthymia; a possible cyclothymic personality 
remained to be ruled-out.  In 2004, Drs. Hanich and Renner 
diagnosed PTSD, dysthymia, and an anxiety disorder that they 
felt were exacerbated by the veteran's history of stressful 
experiences during military service in Vietnam.

Setting aside, for the moment, the question of the 
credibility of the diagnosis (inasmuch as the 1994 VA 
physician did not then identify the specific stressor 
underlying the diagnosis, and the occurrence of none of the 
veteran's claimed in-service stressful experiences, to 
include that related during the examination, had then - or 
have since - been verified), the Board finds that the first 
of the required elements for granting a claim for service 
connection for PTSD-a medical diagnosis of the condition 
(presumably rendered in accordance with DSM-IV)-is present.  
What is missing is this case, however, is credible supporting 
evidence that any of the claimed in-service stressors 
actually occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The Court has held 
that VA must make a specific finding as to whether a veteran 
engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (October 18, 1999).  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, then a veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor, and no further development or 
corroborative evidence is required, provided such testimony 
is "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen, 10 
Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, 
however, VA determines either that a veteran did not engage 
in combat with the enemy, or that he did engage in combat, 
but that the alleged stressor is not combat-related, his lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or 
statements.  See Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

In this case, the veteran has not contended, nor does the 
evidence show, that he engaged in combat with the enemy 
during his service in Vietnam.  DD Form 214 (his report of 
service discharge) lists his MOSs as automotive and metal 
body repairman.  Although he received various medals, to 
include the National Defense Service Medal, the Vietnam 
Service Medal, and the Republic of Vietnam Campaign Medal, 
there is no evidence that he received any award or citation 
specifically indicative of combat service.  His service 
personnel and administrative records do not otherwise 
establish evidence of combat with the enemy in service.  
Under such circumstances, corroboration of the occurrence of 
the veteran's claimed in-service stressful experiences is 
necessary.  In this case, however, the Board finds that the 
record contains no such corroboration.  

Pursuant to the February 1998 Court Order, the Board remanded 
this case to the RO in June 1998 for further development of 
the evidence and for due process development, to include 
attempting to verify with the NARA and CURR any combat action 
or claimed stressor experienced by the veteran in service.  
The Board requested that the RO first attempt to obtain 
additional information from the veteran to facilitate such 
development.  Consistent with the Board's direction, the RO 
in September 1998 requested, through the veteran's 
representative, the veteran to provide specific information 
about the stressors he allegedly experienced in Vietnam.  
Neither the veteran nor his representative responded to this 
request.

However, because the veteran had previously reported that the 
alleged in-service stressor involving the death of a 
Vietnamese boy had occurred in early 1971, in  November 1998 
the RO attempted to independently verify the occurrence of at 
least this claimed in-service stressful event.  Initially, 
this took the form of a request to the NARA, accompanied by 
copies of statements made by the veteran during the  pendency 
of this appeal.  That effort proved unsuccessful, as 
indicated by the NARA's December 1998 letter.  However, the 
RO also contacted the CURR, furnishing the claimed stressor 
details provided by the veteran as well as copies of his 
statements.  As noted above, the November 1999 response from 
the CURR did not confirm any of the veteran's alleged in-
service stressful experiences, and the veteran has not 
otherwise provided objective evidence supporting the 
occurrence of any claimed in-service stressful experience.  

Incidentally, the Board points out that, based on information 
recently provided by CURR, some of the veteran's claimed 
stressors-such as generally witnessing Vietnamese and 
American deaths (without specifics), and the incident 
involving the Vietnamese boy-are the type of anecdotal 
occurrences that typically are not capable of independent 
verification.  Even assuming, arguendo, that the latter 
incident could be verified through official records, the 
Board notes that, here, the veteran has suggested that the 
incident was not reported; hence, there would likely be no 
way of objectively verifying the occurrence of such an 
incident-as substantiated by NARA's and CURR's responses, 
noted above.  Further, while it may be possible to 
corroborate that, on one or more occasions on which the 
veteran's unit was exposed to rocket and small arms fire, the 
veteran has not provided sufficient information for VA to 
further attempt to independently corroborate any such in-
service experience.  

Simply stated, in this case, there is no verified or 
verifiable stressor to support a diagnosis of PTSD.  In the 
absence of credible evidence that a claimed stressor 
sufficient to support a diagnosis of PTSD actually occurred-
an essential criterion of 38 C.F.R. § 3.304(f)-the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the evidence 
simply does not support the veteran's claim, that doctrine is 
not applicable in the instant appeal.  See                38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



